DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
.
Previous Rejections
Applicant’s arguments, filed 8/25/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 87-90 are newly added.
Claims 1-16, 18-31, and 34-86 are cancelled.
Claims 17, 32-33, and 87-90 are pending.
Claim 33 is withdrawn.
Claims 17, 32, and 87-90 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

1) Claims 17 is rejected under 35 U.S.C. 102(b) as being anticipated by Bond (WO 2005/034871 A2; of record).
As set forth in the Non-Final Rejection dated 01/07/2020, the term “formulated to treat mucus hypersecretion” in claim 17 is interpreted as a statement of intended use or purpose since the term does not impose a structural limitation of the claimed invention. See MPEP 2111.02(11). Similarly, the term “associated with nicotine withdrawal” is considered to be a statement of intended use since it does not result in a structural change of the composition claimed in parent claim 17.
As set forth by the Federal Circuit, “It is well established that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
As such, while the disclosure may suggest amending the dosing criteria for beta-adrenergic inverse agonist to treat or prevent mucus hypersecretion in a subject attempting smoking cessation, there is nothing recited in the disclosure that such a regimen would differ in a meaningful way from that set forth in paragraph [0108], or that the dosages set forth in paragraph [0108] would not be effective in treating mucus hypersecretion.
MPEP 2173.05(g) further discusses the difference between intended use claim language and a functional limitation. According to this section of the MPEP, one of the factors that Examiners should consider is: “whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained.” In the instant case, the recitation of “wherein the pharmaceutical composition is formulated to treat mucus hypersecretion, wherein the mucus hypersecretion is associated with smoking cessation and the subject is attempting smoking cessation or is about to cease smoking” merely states the problem to be solved and does not impose “well-defined boundaries of the invention.”
Bond teaches a pharmaceutical composition comprising: (1) nadolol, a beta-adrenergic inverse agonist; and (2) a pharmaceutically acceptable carrier (pg 6, [0022]). 
Regarding the claim term “a therapeutically effective quantity of a beta-adrenergic inverse agonist,” the term is defined in the instant disclosure ([0108]) as an amount of 1 mg, 3 mg, 5 mg, 10 mg, 15 mg, 25 mg, 30 mg, 50 mg, 75 mg, 100 mg, 150 mg or higher as deemed necessary (pgs 37-38, [0108]), Bond teaches a therapeutically effective amount of the beta-adrenergic inverse agonist nadolol as 1 mg, 3 mg, 5, mg, 10 mg, 15 mg, 30 mg, and 50 mg (pg 6, [0022]), amounts disclosed by the instant disclosure as therapeutically effective.
For the newly added recitation of claim 17 of “at least one pharmaceutically acceptable carrier suitable for administration of the composition for treating mucus hypersecretion,” Bond teaches the following regarding carriers (pg 26, [0096]):

    PNG
    media_image1.png
    461
    581
    media_image1.png
    Greyscale


The instant specification discloses the following regarding a pharmaceutically acceptable carrier suitable for administration of the composition for treating mucus hypersecretion (pg 29, [0087]):

    PNG
    media_image2.png
    466
    590
    media_image2.png
    Greyscale


As such, it is clear that the description of the carrier(s) utilized for a composition formulated for mucus hypersecretion is identical to that taught by Bond since the instant disclosure is identical to that taught by Bond.
Therefore, for claim 17, Bond teaches a therapeutically effective of nadolol as the beta-adrenergic inverse agonist, as discussed above. Bond teaches the beta-adrenergic inverse agonist is present in a composition comprising a pharmaceutically acceptable carrier (pg 6, [0022]).
As discussed above, the limitation of the “pharmaceutical composition is formulated to treat mucus hypersecretion” is considered an expression of intended use and is not afforded patentable weight since it does not limit the structure of the formulation. As such, the limitations of claims 17 and 18 are met.
For the newly added limitations of claims 87-90, Bond, as discussed above, teaches a unit dosage of 75 mg, 100 mg, and 150 mg, anticipating claims 87 and 89, as well as a unit dosage of “150 mg or higher,” anticipating claims 88 and 90 (pgs 37-38, [0108]).

Obviousness Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1) Claims 17 and 87-90 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bond (cited above).
 For the purposes of this rejection, it is assumed that Bond does not teach a composition wherein the teachings of Bond do not rise to the level of anticipation with regard to the quantity of beta-adrenergic modulator for the treatment of mucus hypersecretion. 
As stated in the Non-Final Rejection dated 01/07/2020, the term “formulated to treat mucus hypersecretion in claims 17 and 18 is interpreted as a statement of intended use or purpose since the term does not appear to be a structural limitation of the claimed invention. 
As set forth by the Federal Circuit, “It is well established that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
The term “formulated to treat mucus hypersecretion” is disclosed in the instant Specification in broad terms: “Pharmaceutical compositions according to the present invention can be formulated for administration via a transdermal patch or as chewing gum (see [0042]), and “Depending on the specific conditions being treated, such agents may be formulated and administered systemically or locally. Typically, administration is systemic. Techniques for formulation and administration may be found in Remington's Pharmaceutical Sciences, 18th ed., Mack Publishing Co., Easton, Pa. (1990) (see [0113]).” 
It is noted that Bond teaches that “Many diseases and conditions are mediated by beta-adrenergic receptors. In particular, these receptors are involved in many pulmonary airway diseases. Pulmonary airway diseases are characterized by reduced pulmonary function and airway flow. These symptoms are often due to secretion of mucus.” See pg 2, [0004]. 
The claim term “a therapeutically effective quantity of a beta-adrenergic inverse agonist” is defined in the instant disclosure ([0108]) as follows:
with nadolol administered orally, treatment can begin with 1 mg dosages, then progress through 3 mg, 5 mg, 10 mg, 15 mg, and then to higher maintenance dosages such as 25 mg, 30 mg, 50 mg, 75 mg, 100 mg, 150 mg or higher as deemed necessary, depending on the particular condition to be treated, the severity, and the response of the condition to the treatment. One particularly preferred dosage regimen begins at 10 mg, then progresses through 25, 50, 75, 100 and 150 mg based on defined dose escalation criteria determined by lung function, symptoms, heart rate, and blood pressure, as detailed further below. When the beta-adrenergic inverse agonist is administered to treat or prevent mucus hypersecretion in a subject attempting smoking cessation, criteria related to the effect of the beta-adrenergic inverse agonist treatment on the physiological state, mood, behavior, or craving of the subject for nicotine can also be included in the dose escalation calculation.


As such, while the disclosure may suggest amending the dosing criteria for beta-adrenergic inverse agonist to treat or prevent mucus hypersecretion in a subject attempting smoking cessation, there is nothing recited in the disclosure that such a regimen would differ in a meaningful way from that set forth in paragraph [0108], or that the dosages set forth in paragraph [0108] would not be effective in treating mucus hypersecretion.
Bond teaches a pharmaceutical composition comprising: (1) nadolol, a beta-adrenergic inverse agonist; and (2) a pharmaceutically acceptable carrier (pg 6, [0022]). 
Regarding the claim term “a therapeutically effective quantity of a beta-adrenergic inverse agonist,” the term is defined in the instant disclosure ([0108]) as an amount of 1 mg, 3 mg, 5 mg, 10 mg, 15 mg, 25 mg, 30 mg, 50 mg, 75 mg, 100 mg, 150 mg or higher as deemed necessary (pgs 37-38, [0108]), Bond teaches a therapeutically effective amount of the beta-adrenergic inverse agonist nadolol as 1 mg, 3 mg, 5, mg, 10 mg, 15 mg, 30 mg, and 50 mg (pg 6, [0022]), amounts disclosed by the instant disclosure as therapeutically effective. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). This teaching also reads on new claims 87-90.
For the newly added recitation of claim 17 of “at least one pharmaceutically acceptable carrier suitable for administration of the composition for treating mucus hypersecretion,” Bond teaches the following regarding carriers (pg 26, [0096]):


    PNG
    media_image1.png
    461
    581
    media_image1.png
    Greyscale


The instant specification discloses the following regarding a pharmaceutically acceptable carrier suitable for administration of the composition for treating mucus hypersecretion (pg 29, [0087]):

    PNG
    media_image2.png
    466
    590
    media_image2.png
    Greyscale


As such, it is clear that the description of the carrier(s) utilized for a composition formulated for mucus hypersecretion is identical to that taught by Bond since the instant disclosure is identical to that taught by Bond.
Therefore, for claim 17, Bond teaches a therapeutically effective of nadolol as the beta-adrenergic inverse agonist, as discussed above. Bond teaches the beta-adrenergic inverse agonist is present in a composition comprising a pharmaceutically acceptable carrier (pg 6, [0022]).
As discussed above, the limitation of the “pharmaceutical composition is formulated to treat mucus hypersecretion” is considered an expression of intended use and is not afforded patentable weight since it does not limit the structure of the formulation. As such, the limitations of claims 17 and 18 are met.

2) Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bond (cited above), in view of Gale (US 5,635,203; of record).
Claim 32 is directed to the composition of claim 17 in the form of a transdermal patch.
The teachings of Bond are discussed above.
While Bond teaches delivery of the composition by transdermal means (pg 38, [0123]), Bond does not teach a transdermal patch as a form of delivery.
Gale teaches the missing element of Bond.
Gale teaches a transdermal patch for administration of a drug (Abstract). Gale teaches nadolol as a drug that may be administered by the patch (col 6: 61). Regarding the recitation “wherein the administration via the transdermal patch results in continuous levels of the nadolol in the bloodstream of the subject,” Gale teaches the transdermal patch is designed to “effectively deliver drug for an extended period of time from several hours up to seven days or longer. Seven days is generally the maximum time limit for application of a single device because the adverse effect of inclusion of a skin site increases with time” (col 5: 67 to col 6:4). 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to administer the composition of Bond as a transdermal patch. A person of ordinary skill would have been motivated to administer the composition of Bond as a transdermal patch because Gale Franklin teaches a transdermal patch formulation comprising nadolol has the advantage of providing the nadolol continuously over the period of a week, providing controlled release of the drug over an extended time period.

Examiner’s Reply to Attorney Remarks/Arguments dated 8/25/2022
1. Rejection of claims 17 and 23 under 35 U.S.C. 102(b) over Bond
and
2. Rejection of claim 17 under 35 U.S.C. § 103(a) Bond ‘871
The applicant repeats the argument that Bond ‘871 does not disclose suitable methods for promoting smoking cessation or, more generally, for treating mucus hypersecretion arising from attempts at smoking cessation or other causes. The applicant also argues that Bond ‘871 fails to disclose the use of additional agents as recited in the present application for treatment of mucus hypersecretion.
The Examiner acknowledges the arguments presented, but again is not persuaded. Claim 17 is drawn to a pharmaceutical composition comprising two elements, a therapeutically effective amount of a beta-adrenergic inverse agonist and at least one pharmaceutically acceptable carrier. As discussed above, Bond ‘871 teaches the same amount of a beta-adrenergic inverse agonist as recited in the instant disclosure, and also teaches the limitation of at least one pharmaceutical carrier. As such, the teaching of Bond ‘871 anticipates the instant invention.
As previously discussed, the claim term “wherein the pharmaceutical composition is formulated to treat mucus hypersecretion, wherein the mucus hypersecretion is associated with smoking cessation and the subject is attempting smoking cessation or is about to cease smoking” merely states the problem to be solved and does not impose any patentable limitations on the claimed composition. The position of the Examiner remains unchanged.
The applicant argues that Bond ‘871 does not teach continuous levels of the beta-adrenergic inverse agonist. The Examiner disagrees; Bond ‘871 teaches continuous levels in paragraph [0095]. Furthermore, it is noted that the pharmacokinetic properties of the claimed composition are not, in fact, claimed.
The applicant argues that Bond ‘871 provides no details or guidance for the use of beta-adrenergic inverse agonists for the reduction or elimination of mucus hypersecretion, including dosages, routes of administration, durations of administration, and the details of any pharmaceutical composition. As above, it is noted that none of the examined claims are directed to dosages, routes of administration, durations of administration, and the details of any pharmaceutical composition. Limitations from the specification are not read into the claims. 
The applicant argues that Bond ‘871 does not disclose additional therapeutic agents could be used for reducing or eliminating mucus hypersecretion together with the inverse agonists disclosed by the reference. It is noted that there are no current claim limitations relating to a second active agent.
The applicant argues that it is well known in the pharmacological art that the particular formulation employed plays a substantial role in the bioavailability of any active ingredients in the formulation, including the bioavailability.
The Examiner acknowledges the arguments presented, but is not persuaded. The claims do not recite any limitations drawn to the pharmacokinetic properties of any composition. And while the disclosure mentions the terms “pharmacokinetic” and “half-life,” it does not appear that any supporting data relating to the behavior or specific formulations of beta-adrenergics in vivo is presented in the disclosure.
The applicant argues that the Examiner has relied on an inherency argument in the rejection. The Examiner disagrees. The claim is drawn to a composition comprising nadolol and a carrier; this limitation is clearly taught by Bond ‘871.
The applicant argues that the arguments presented establish that there is in fact a functional difference between the composition disclosed in Bond ‘871 and the composition of the present invention, and also that this functional difference is based on a difference in the formulation of the composition itself. The Examiner disagrees. The claimed composition is clearly taught by Bond ‘871; and, as set forth in MPEP 2112.01(II), “If the composition is physically the same, it must have the same properties.” 
The applicant argues at page 26 of the Remarks that MPEP 2173.05(g) states that examiners should consider certain features to determine whether claim language is ambiguous. This section of the MPEP refers to rejections under 35 USC 112, second paragraph. However, the claims were not rejected under 35 USC 112, second paragraph. As such, the argument is moot. 
The applicant reiterates the argument that Bond ‘871 fails to suggest to one of ordinary skill in the art any specific methods or compositions for use of any beta-adrenergic inverse agonists to reduce mucus hypersecretion in a subject who is attempting to quit smoking or is about to attempt to quit smoking.
The Examiner acknowledges the arguments presented, but is unpersuaded. The Examiner maintains the position that the term “wherein the pharmaceutical composition is formulated to treat mucus hypersecretion, wherein the mucus hypersecretion is associated with smoking cessation and the subject is attempting smoking cessation or is about to cease smoking” merely states the problem to be solved and does not impose any patentable limitations on the claimed composition. Since the claimed composition is clearly taught by Bond ‘871, the invention is prima facie obvious over Bond ‘871 and is enabled.
The applicant argue that it has been determined that nadolol also operates through a b3-arrestin pathway, a mechanism not acknowledged by Bond ‘871.
The Examiner acknowledges the arguments presented, but is unpersuaded. As discussed above, claim 17 is drawn to a composition comprising nadolol and a carrier. These limitations are anticipated by Bond ‘871. Regarding arguments against the obviousness rejection, MPEP 2145(II) sets forth that: “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”
The applicant argues that the use of beta-adrenergic inverse agonists to reduce mucus hypersecretion is fundamentally different than the use of beta-adrenergic inverse agonists to reduce mucus hypersecretion. However, the applicant has not provided any evidence that the composition taught by Bond ‘871 is patentably different than the composition instantly claimed. As such, the arguments of council cannot be considered evidence. See MPEP 2145(I).
The applicant argues that there is no reasonable probability of success for treating mucous hypersecretion with the composition taught by Bond ‘871. The Examiner disagrees; the composition taught by Bond ‘871 is identical with regard to the claimed active agent, nadolol, the carrier, and the dosages, as set forth above. 
The applicant argues Bond ‘871 fails to provide any disclosure whatsoever for significant parameters of use such as the dosages, frequencies of administration, routes of administration, or durations of administration for the beta-adrenergic inverse agonists when administered for reducing symptoms associated with nicotine withdrawal during smoking cessation, particularly mucus hypersecretion. The applicant further argues that paragraph [0108] of Bond ‘871 fails to provide guidance for dosages required to treat mucus hypersecretion. The applicant further argues there is no clear teaching or suggestion that any dosage quantity of nadolol disclosed in Bond ‘871 could be used for the treatment of mucus hypersecretion in a patient that is attempting smoking cessation or is about to cease smoking. One of ordinary skill in the art would appreciate that this specific method of use would require a relatively high dosage of the beta-adrenergic inverse agonist to be administered for a relatively short period of time, as once the subject manages to quit smoking and the issue of mucus hypersecretion in such a subject is resolved, there would be no further requirement for the administration of the beta-adrenergic inverse agonist.
The Examiner acknowledges the arguments presented, but is not persuaded. Claim 17 is drawn to a composition comprising the beta-adrenergic agonist nadolol and a pharmaceutically acceptable carrier; the recitation of a formulation or treatment of “mucus hypersecretion” and “mucus hypersecretion…is associated with smoking cessation” are considered statements of intended use or purpose. As discussed in detail above, the teaching of Bond ‘871 regarding the active agent and the carrier is identical to that claimed.
The applicant alleges that “One of ordinary skill in the art would appreciate that this specific method of use would require a relatively high dosage of the beta-adrenergic inverse agonist to be administered for a relatively short period of time.” In response, it is noted that there is no claim to the dosage amounts in the amendment dated 6/1/2022, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is further noted that the dosages taught by Bond ‘871 in [0108] are identical to those envisaged by the instant specification.
The applicant argues there is no basis on which one of ordinary skill in the art would conclude that Bond ‘871 discloses a composition that is physically the same as the composition recited in the claims, because there is no basis on which to conclude that Bond 871 discloses a formulation that can be used to treat mucus hypersecretion.
The Examiner acknowledges the arguments presented, but is not persuaded. Claim 17 is drawn to a composition comprising the beta-adrenergic agonist nadolol and a pharmaceutically acceptable carrier; the recitation of a formulation or treatment of “mucus hypersecretion” and “mucus hypersecretion …is associated with smoking cessation” are considered statements of intended use or purpose. As discussed in detail above, the teaching of Bond ‘871 regarding the active agent and the carrier is identical to that claimed.
The applicant argues that the invention is not obvious over Bond ‘871 since the reference does not teach mucus hypersecretion or the dosage or target tissues issues required and further argues that the claimed invention and the disclosure of the reference were directed to different purposes and that persons of ordinary skill in the art would not look to the reference for a solution of the problem addressed by the applicant.
The Examiner acknowledges the arguments presented, but is not persuaded. Claim 17 is drawn to a composition comprising the beta-adrenergic agonist nadolol and a pharmaceutically acceptable carrier; the recitation of a formulation or treatment of “mucus hypersecretion” and “mucus hypersecretion …is associated with smoking cessation” are considered statements of intended use or purpose.
The applicant argues on page 36 of the Remarks that, while the dosage ranges taught by Bond ‘871 overlap with those disclosed by the applicant, MPEP. § 2144.05(D) states that, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists, that statement presupposes that no other elements recited in the claims are different from the prior art.
The Examiner acknowledges the arguments presented, but is not persuaded. As discussed above, there are no ranges claimed in the amendment dated 6/1/2022, and although the claims are interpreted in light of the specification, it is improper to import limitations from the specification that are not, in fact, claimed.
The applicant argues on page 38 of the Remarks that the rejection cannot support the existence of a prima facie case of obviousness because it does not suggest that one could carry out the claimed invention by using or modifying dosage regimens recited in the reference.
The Examiner acknowledges the arguments presented, but is not persuaded. Claim 17 is drawn to a composition comprising the beta-adrenergic agonist nadolol and a pharmaceutically acceptable carrier; the recitation of a formulation or treatment of “mucus hypersecretion” and “mucus hypersecretion …is associated with smoking cessation” are considered statements of intended use or purpose. As discussed in detail above, the teaching of Bond ‘871 regarding the active agent and the carrier is identical to that claimed.

3. Rejection of claim 32 under 35 U.S.C. § 103(a) as obvious over Bond ‘871 and Gale
The applicant argues on pages 46-50 of the Remarks that Gale does not remedy the alleged deficiencies of Bond ‘871 with respect to the disclosure or suggestion of the use of nadolol for the treatment of mucus hypersecretion associated with attempts at smoking cessation, with a reasonable expectation of success. The applicant further argues that the teachings of Gale are broad and Gale offers no specific guidance for the use of nadolol in a transdermal patch for the treatment of mucus hypersecretion.
The Examiner acknowledges the arguments presented, but is not persuaded. First, it remains the position of the Examiner that the instant invention is both anticipated by Bond ‘871 and is prima facie obvious over Bond ‘871, as discussed in detail above. Secondly, Gale specifically teaches nadolol as a drug that can be administered using a transdermal device (col 6: 61). Regarding the amount of drug and release kinetics, Gale teaches (col 5: 17-30):

    PNG
    media_image3.png
    268
    403
    media_image3.png
    Greyscale
 

As such, Gale teaches a transdermal patch comprising nadolol as the active agent that provides rate-controlled levels of the active, and that, using the teachings of Gale, one of ordinary skill is able to determine the excipients and structure of the transdermal patch required to obtain continuous levels of nadolol in the bloodstream. It is noted that the instant disclosure provides no example of a transdermal patch capable of delivering nadolol in continuous levels into the bloodstream, and cites the Gale reference for constructing a transdermal patch at paragraph [0118].
 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612